DETAILED ACTION
	Applicant's response, filed 31 May 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19, 23, and 31 are currently pending.
	Claim 31 is newly recited.
	Claims 20-22 and 24-30 have been cancelled.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 January 2019.
	Claims 13-19, 23, and 31 are examined herein.

Claim Objections
	The outstanding claim objections are hereby withdrawn in view of the claim amendments submitted with the instant response.  However, newly recited objections are necessitated herein by claim amendment.
Claim 13 is objected to because of the following informalities:  As currently amended, claim 13 recites, “group of subjects exhibiting a target state with the disorder and a second group of subjects no exhibiting the target state”.  The claim step appears to include a typographical error wherein “a second group of subjects no exhibiting…” should be amended to recite, “a second group of subjects not exhibiting”.  
Appropriate correction is required.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain certain recitations of intended use, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus, the claims herein are given the broadest reasonable interpretation consistent with the indefinite claim language and specification wherein specific structures for the intended uses as recited in the claims are undefined. It is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended use in the claims.
	The claims, as amended, include recitations as follows:
	Claim 13 recites, “generating a set of site-specific microbiome features extracted from the microorganism sequence dataset based on a statistical analysis to correlate microbiome features between a first group of subjects exhibiting a target state with the disorder and a second group of subjects no[t] exhibiting the target state”.  Said recitation is intended in the instant claim as there are no actual steps performed whereby any correlation is performed and no parameters whereby any statistical analysis take place.  As such, the claim step is interpreted as one wherein microbiome features are generated from a microbiome dataset.  The intention for correlation is not relevant to patentability because no actual correlation takes place.  
	Claim 31 recites, “generating information for improving the state of the user with the disorder”.  Said step is intended herein and contains no active steps of improving a user state.  Thus, the claim is directed to a method of use only and will be interpreted as a step of generating information only.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-19, 23, and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 13 recites, “generating a set of site-specific microbiome features extracted from the microorganism sequence dataset based on statistical analysis to correlate microbiome features…”  The claim is unclear with respect to the generated features based on statistical analysis as no particular steps of statistical analysis to generate said features are claimed and thus the scope of coverage intended by said recitation is unclear and the claim is rendered indefinite.  Further, as noted in the claim interpretation section above, the step of “to correlate features” is intended and the claim is unclear with what parameters are necessary to make a correlation if said step were actively claimed (which it is not).  Clarification through clearer claim language is requested.
	Claim 13 recites, “assessing the state of the user with the disorder based on the set of site-specific microbiome features…wherein assessing the state of the user with the disorder comprises[:] determining values for each of the plurality of body sites…determining a final value with the values…”  The recitation of “values” is indefinite in the claim as the parameters of the “values” are not set forth and it is unclear as to what the values represent in the claim.  Further, the term “final value” is relative as there does not appear to be any order of values set forth such that a “final” would make sense in the context of the instant claim.  Thus, it is unclear what “final” value represents in the claim, as what it is “final” relative to is not clear.  The Examiner is unable to determine the meaning of final and thus the claim is interpreted as determining another value derived from the plurality of values.  
	Claim 13 recites, “assessing the state of the user with the disorder based on the final value”.  Said step includes no actual assessment steps and thus it is unclear as to the assessment of a state of a user as based on a final value, wherein the parameters for a final value are not established in the previous step.  Clarification is requested.  For examination purposes the step is one that is intended to use the final value for indication of a user state only.  
	Claim 31 recites, “generating information for improving the state of the user…wherein the information includes a site-specific therapy information…”  It is unclear as to the function of “information” in the capacity of improving the state of the user.  The claim is interpreted as one of intended use of said information only.  Clarification is requested.


Response to Applicant’s Arguments
	1.  Applicant’s arguments have been considered.  The outstanding rejections under 112(b) are withdrawn due to significant claim amendment and/or claim cancellation.  Newly recited rejections above are necessitated by said claim amendment.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-19, 23, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  This rejection is maintained from the previous Office Action and any newly recited portions herein are necessitated by claim amendment.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to methods for treating an appendix-related condition.  
With respect to step (2A)(1) The claims recite abstract ideas.  The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps directed to abstract ideas are as follows: 
	Claim 13: “determining a microorganism dataset”; “generating a set of site-specific microbiome features…based on statistical analysis”; “assessing a state of a user…wherein assessing comprises determining values…determining final values…”; and “assessing the state of the user…”
	Dependent claims 14-19, 23, and 31 recite additional steps that further limit the judicial exceptions in independent claims and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to make “determinations” with little else in the claim to elucidate the specific steps necessary for said “generations” or  “determinations”.  Therefore, under the BRI of the claims, one can simply visualize a dataset and make “determinations” that include the steps as instantly claimed, either mentally or using mathematical concepts.  There are no specifics as to the methodology involved thus, under the BRI, one could simply, for example, make a list of data subset(s) and use said data to generate features of interest and make mental assessments that pertain to said “features”.
Because the claims do recite judicial exceptions, further direction under (2A)(2) provides that the claims must be examined to determine whether or not the abstract ideas are integrated into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims do recite additional elements.  Those elements are as follows:
Claims 13: storage as computer-readable instructions and execution by computer-executable components wherein operation by “computer” is an element in addition.    
Dependent claims recite steps that further limit the recited additional elements in the claims, such as data types pertaining to the microbiome features of site-specific composition features and functional features.  It is noted that newly recite claim 31 is an intended use of said “information” as generated in claim 1 and does not provide any additional element herein beyond “information”.
With further respect to the “computer-executable” additional non-abstract elements said steps do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 13-19, 23, and 31, the additional elements described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The Specification, for example, teaches that computing elements are routine, well-understood and conventional in the art and that computer processors and systems, as example, are commercially available or widely used at [0047]; [0137]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer, wherein the computer functions as a tool by which to operate the judicial exception and is not, itself, altered by any operations herein.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the amendments to claim 13 provide that claim 13 is “not directed to an abstract idea” and that “even if arguendo, claim 13 is considered abstract” that the claim includes additional elements that amount to analyzing a microbiome of a user and is therefore eligible.  
	It is submitted that this is not persuasive.  As set forth in the above rejection under 35 USC 101, the instant claims fail to provide additional elements that would integrate the recited judicial exceptions or provide an inventive concept (significantly more).  The steps outlined above pertaining to claim 13, for example, include those of “determining”; “generating…”; “assessing…” and are themselves the abstract idea in the claim and thus cannot, without being applied or “integrated” provide for significantly more in the instant claim.  Said operation would come from an additional element.  As cited above, there are no additional elements claimed whereby the judicial exception is integrated into any practical application.  These arguments are expanded upon in each of the previous Office Actions.


Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/Primary Examiner, Art Unit 1631